        Case 3:20-cv-00361-BAJ-RLB           Document 18   07/13/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


  LLOYD PLUMBAR, ET AL.                                                 CIVIL ACTION

  VERSUS

  SCOTT PERRILLOUX, ET AL.                                     NO.: 20-00361-BAJ-RLB


                                RULING AND ORDER

      Before the Court is Plaintiffs’ Motion for Temporary Restraining Order

and Preliminary Injunction (Doc. 4). The Motion is opposed. See (Doc. 10). For

the reasons stated herein, the Motion is DENIED.

      I.     FACTUAL BACKGROUND

      On February 29, 2020, Plaintiff Lloyd Plumbar was charged with violations of

La. Stat. Ann. § 14:102.23, a statute prohibiting cockfighting. (Doc. 10–7, at p. 2). On

June 12, 2020, Plaintiffs Lloyd Plumbar and Holy Fight Ministries filed a Complaint

(Doc. 1) and the instant Motion. Members of Holy Fight Ministries, led by Reverend

Plumbar, “hold the sincere religious belief that cockfighting…is an integral and

essential part of their religious faith.” (Doc. 1, at ¶¶ 10, 13). Plaintiffs argue that the

statute, pursuant to which Plaintiff was arrested, burdens specific religious exercises

of their faith by subjecting their congregation to the threat of arrest and continued

criminal prosecution. (Doc. 4–1, at p. 5).

      The Court held a preliminary conference on June 18, 2020, to address

scheduling and service. See (Doc. 8). A hearing was held thereafter, wherein the Court
        Case 3:20-cv-00361-BAJ-RLB        Document 18     07/13/20 Page 2 of 6




heard oral arguments from all parties. During the hearing, Plaintiffs indicated that

they would dismiss Defendant Jeff Landry from the lawsuit, and subsequently filed

a Motion to Dismiss (Doc. 12) him from this proceeding. Scott Perrilloux, the District

Attorney for the 21st Judicial District, and Jason Ard, Sheriff of Livingston Parish,

remain defendants.

      II.    LEGAL STANDARD

      To obtain injunctive relief by way of a Temporary Restraining Order, Plaintiff

must establish: (1) a substantial likelihood of prevailing on the merits; (2) a

substantial threat of irreparable injury if the injunction is not granted; (3) that the

threatened injury outweighs any harm that will result to the non-movant if the

injunction is granted; and (4) that the injunction will not disserve the public interest.

See Ridgely v. Fed. Emergency Mgmt. Agency, 512 F.3d 727, 734 (5th Cir. 2008).

      III.   DISCUSSION

      At issue here is the section of the Louisiana Criminal Code that makes it

unlawful for any person to:

      “organize or conduct any commercial or private cockfight wherein there
      is a display of combat or fighting among one or more domestic or feral
      chickens and in which it is intended or reasonably foreseeable that the
      chickens would be injured, maimed, mutilated, or killed.”

LA. STAT. ANN. § 14:102.23. Invoking the Federal and Louisiana Constitutions alike,

Plaintiffs argue that this restriction infringes upon their free exercise of religion and

violates the Establishment Clause of the U.S. Constitution. Plaintiffs seek to enjoin




                                           2
         Case 3:20-cv-00361-BAJ-RLB             Document 18       07/13/20 Page 3 of 6




enforcement of § 102.23 and “any other state, parish, or city ordinance against Lloyd

Plumbar and/or Holy Fight Ministries and its congregation.” (Doc. 4–1, at p. 6).

       Plaintiffs also argue that the burden imposed on their religious practice of

cockfighting is at odds with the Louisiana Preservation of Religious Freedom Act

(“LPRFA”). 1 They adequately summarize the core of their argument in the following

syllogism: “[i]f the use of peyote, a Schedule I drugs [sic], is permitted…then it stands

to reason that an exception should be carved out…for the Plaintiffs and their

congregation [to engage in cockfighting] to practice their faith.” (Doc. 4–1, at p. 6).

       In opposition, Defendants bring a multitude of arguments. First, Defendants

argue that the Court must abstain from interfering with the ongoing criminal

proceedings. 2 Plaintiffs request that the Court prevent Defendants from initiating or

continuing criminal prosecutions against Plaintiffs for holding a cockfighting

ceremony as part of their religious services. (Doc. 4, at p. 2). Invoking the abstention

doctrine originating in Younger v. Harris, 401 U.S. 37, (1971), Defendants argue that

the Court should refrain from enjoining the ongoing criminal proceedings against

Plaintiff Plumbar. Abstention is appropriate, Defendants argue, because the state

has an important interest in regulating the subject matter of the claim and Plaintiff




1Plaintiffs discuss the LPRFA in their Motion, but do not state a claim under this provision in the
Complaint.

2 Defendants also asserted that sovereign immunity barred Plaintiffs’ claims against Defendant

Landry and possibly Defendant Ard. When this argument was raised during oral arguments, Plaintiffs
agreed to dismiss Defendant Landry.
                                                3
           Case 3:20-cv-00361-BAJ-RLB            Document 18   07/13/20 Page 4 of 6




will have an adequate opportunity to raise his constitutional challenges during those

state proceedings. (Doc. 10, at p. 12–14).

          Defendants also argue that under the federal standard applicable to First

Amendment claims, the statute in question is a law of general applicability that was

not enacted to target cockfighting as a religious practice. (Doc. 10, at p. 15). The

cockfighting ban, Defendants argue, “directly attacks the wanton torture and killing

of animals.” (Id., at p. 19).

          Perhaps even more telling is the evidence put forth by Defendants. Several

photographs taken during a police raid were offered by Defendants. The photos

depicted a cockfighting arena littered with discarded food and alcohol containers; a

handwritten betting ledger; “cockhouse” fees and membership rules; rooster corpses;

and other indicators of a commercial cockfighting operation. 3 Signs were discovered

in the area, including one reading “Milk Dairy Game Club House Rules,” and another

smaller sign reading “Holy Fight Ministries”—apparently the only indicator of any

religious object in the facility. (Id., at p. 5–6). At oral argument, Plaintiffs argued that

while they lease the premises from the Game Club, they are not a commercial

operation and were not present the night of the raid when the incriminating evidence

was seized.

          The Court is not persuaded that Plaintiffs can prevail on the elements

necessary to issue an injunction. They are unlikely to succeed on the merits of their




3   See (Docs. 10–13, 10–17, 10–18, 10–20, 10–21).
                                                     4
        Case 3:20-cv-00361-BAJ-RLB       Document 18    07/13/20 Page 5 of 6




claims because Defendants have provided satisfactory evidence to show that the state

has a compelling interest in enacting a law banning cockfighting and because the

evidence casts doubt upon the type of institution operated by Plaintiffs. In other

words, the evidence suggests that the cockfighting activities were more commercial

in nature than a bona fide religious ritual. The public interest and balance of harms

likewise weigh in favor of Defendants. Unrestricted freedom to exercise one

component of Plaintiffs’ religious practice is outweighed by the public’s interest, as

reflected in duly passed legislation that aims to combat animal cruelty. Lastly,

Plaintiffs have not demonstrated any immediate threat of irreparable harm—this

lawsuit was not filed until more than three months after Plaintiff Plumbar’s arrest.

      IV.    CONCLUSION

      At this stage, the weight of evidence brought by Defendants cannot be ignored,

particularly as Plaintiffs, who bear the burden of proof, have provided virtually none.

Plaintiffs have failed to demonstrate a substantial likelihood of success on the merits

of their claims.

      Accordingly,

      IT    IS     ORDERED that      Plaintiffs’ Motion      for   Temporary

Restraining Order and Preliminary Injunction (Doc. 4) is DENIED.

      IT IS FURTHER ORDERED that Plaintiffs’ Ex Parte Motion to

Dismiss Jeff Landry (Doc. 12) is GRANTED.




                                          5
      Case 3:20-cv-00361-BAJ-RLB   Document 18    07/13/20 Page 6 of 6




     IT IS FURTHER ODERED that Plaintiffs’ claims against Defendant

Jeff Landry are DISMISSED WITH PREJUDICE.



                           Baton Rouge, Louisiana, this 13th day of July, 2020



                                   ______________________________________
                                   JUDGE BRIAN A. JACKSON
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA




                                     6
